Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 was filed after the mailing date of the 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 and 4-11 are allowable.
The following is an examiner’s statement of reasons for allowance:
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a plurality of antenna elements provided on both sides of an insulation substrate, wherein the plurality of antenna elements includes: at least one antenna element including a plurality of linear elements arranged in parallel between the insulation substrate and an additional insulation substrate parallel to the insulation substrate, and at least one antenna element including at least one triangular shape extending from the insulation substrate in a direction substantially orthogonal to the insulation substrate, wherein the at least one triangular shape is formed from additional linear elements connected to each other, wherein: the linear elements include a metal 
Claims 2, 4-11 depend from claim 1 and are included in the allowable subject matter.
Li et al. (US 8761699), Kobayashi et al. (US 2016/0156097), Bowers et al. (US 5914692), and Theobold et al. (US2012/0212380), Langley et al. (US6891515), Siegler et al. (US2005/0116869) and Yeh (US2006/0109175) are all cited as teaching some elements of the claimed invention including a plurality of antenna elements, a plurality of linear elements, a dipole antenna in a triangular shape, as well as, a plurality of substrates therein.

However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/           Primary Examiner, Art Unit 2845